Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging apparatus” in claim 5 and “discriminator” in claims 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0024] states “The imaging apparatus 1 detect radiation, which has been emitted from a radiation source 4, such as an X-ray source, with a radiation detector 5, and transmitted through a subject H to acquire a radiographic image GO of the subject H that lies supine on an operating table 3”.
Therefore, per the description of [0024] and the illustration of part 1 in Figure 1, “imaging apparatus” has been interpreted to be any system capable of obtaining a radiation image from a patient.
Paragraphs [0035]-[0036] state “For the detection, a first discriminator 31 that discriminates the region of the first surgical tool included in the radiographic image GO in a case in which the radiographic image GO is input is applied to the first detection unit 21. Therefore, in a case in which the target radiographic image GO is input to the first detection unit 21, the first detection unit 21 directs the first discriminator 31 to extract the region of the first surgical tool included in the radiographic image GO, thereby detecting the region of the first surgical tool.
“Here, the first discriminator 31 is constructed by training a machine learning model using the radiographic image including the first surgical tool as training data”.
Therefore, “discriminator” has been interpreted to be an implementation of a machine learning model capable of detecting a surgical tool in an image.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 & 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: YES -The claims recite a method of performing a tissue biopsy, and, therefore, are a method.
Step 2A, Prong 1, Judicial Exception: YES -Claims 1 & 11-12 recite the limitations “detect[ing] a region of a first surgical tool which should not be present in a body of a patient from a radiographic image of the patient” and “detect[ing] a region of a second surgical tool which should be or may be present in the body of the patient from the radiographic image”.  These limitations comprise method steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, and nothing in the claim element precludes the step from practically being performed in the mind.  Thus, the claims recite a mental process.
Step 2A, Prong 2, Integrated into Practical Application: No -Claims 1 & 11-12 recite additional elements such as “in a case in which at least one of the region of the first surgical tool or the region of the second surgical tool is detected, display[ing] the radiographic image on a display such that the detected region of the surgical tool is highlighted”.  These displaying steps constitute additional elements, and they recite insignificant pre-extra solution activities of data processing.  Because the claims are recited at a high level of generality, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea to integrate the judicial exception into a practical application.  Thus, the claims are directed to an abstract idea.
Step 2B, Inventive Concept: No -The additional elements amount to no more than a means for processing data.  The processing of data cannot integrate a judicial exception into a practical application or provide an inventive concept.  Because the displaying steps remain insignificant pre-extra solution activities, the additional elements, either considered individually or as a whole, do not claim substantially more than the judicial exception and therefore does not confer an inventive concept.  There is no inventive concept in the claims, and thus, they are ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, & 11-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (US 2016/0259888).
Regarding claim 1, Liu teaches a radiographic image processing apparatus comprising at least one processor (content management server 104, [0031]), wherein the processor is configured to:
detect a region (non-tissue regions, [0031]) of a first surgical tool which should not be present in a body of a patient (surgical gauze region, [0032]) from a radiographic image of the patient ([0022] & [0032]);
Paragraph [0032] teaches identifying the non-tissue regions from the image; [0022] teaches that these images may be obtained from a CT scanning device, i.e. a radiographic imaging device.
detect a region (non-tissue regions, [0031]) of a second surgical tool which should be or may be present in the body of the patient (surgical instrument region, [0032]) from the radiographic image ([0022] & [0032]); and
in a case in which at least one of the region of the first surgical tool or the region of the second surgical tool is detected, display the radiographic image on a display (picture-in-picture interface, [0034]) such that the detected region of the surgical tool is highlighted ([0034]).
Regarding claim 2, Liu teaches the radiographic image processing apparatus according to claim 1, wherein, in a case in which both the region of the first surgical tool and the region of the second surgical tool are detected, the processor is configured to display the radiographic image on the display such that at least one of the region of the first surgical tool or the region of the second surgical tool is highlighted ([0031] & [0083]).
Paragraph [0031] teaches that multiple non-tissue regions can be identified.  Paragraph [0083] teaches that “each non-tissue region” can be highlighted, implying that multiple non-teacher regions can be simultaneously highlighted.  Therefore, Liu teaches that both the first and second surgical tool regions of the instant application can be identified and highlighted on an image.
Regarding claim 3, Liu teaches the radiographic image processing apparatus according to claim 2, wherein the processor is configured to display the radiographic image on the display such that at least the region of the first surgical tool is highlighted ([0032] & [0034]).
Regarding claim 5, Liu teaches the radiographic image processing apparatus according to claim 1, wherein the radiographic image is acquired by an imaging apparatus (image-capturing device, [0022]) that is installed in an operating room for performing surgery on the patient.
Paragraph [0022] states that the image-capturing device is part of the surgical device 102, and may be a computer tomography (CT) scanning device.
Regarding claim 6, Liu teaches the radiographic image processing apparatus according to claim 1, wherein the processor is configured to discriminate the region of the first surgical tool in the radiographic image of the patient by using a discriminator (content identifiers, [0032]) trained so as to discriminate the region of the first surgical tool in an input radiographic image ([0032] & [0036]).
Paragraph [0036] teaches that the content management server 104 may utilize machine learning on the content identifiers, satisfying the limitation of training the discriminator.
Regarding claim 7, Liu teaches the radiographic image processing apparatus according to claim 1, wherein the processor is configured to discriminate the region of the second surgical tool in the radiographic image of the patient by using a discriminator (content identifiers, [0032]) trained so as to discriminate the region of the second surgical tool in an input radiographic image ([0032] & [0036]).
Paragraph [0032] teaches that one or more content identifiers can be associated with a corresponding non-tissue region.  Therefore, separate discriminators can be used to discriminate the first and second surgical tool regions.
Regarding claim 8, Liu teaches the radiographic image processing apparatus according to claim 1, wherein the first surgical tool includes gauze (surgical gauze region, [0032]).
Regarding claim 11, Liu teaches a radiographic image processing method comprising:
detecting a region (non-tissue regions, [0031]) of a first surgical tool which should not be present in a body of a patient (surgical gauze region, [0032]) from a radiographic image of the patient ([0022] & [0032]);
Paragraph [0032] teaches identifying the non-tissue regions from the image; [0022] teaches that these images may be obtained from a CT scanning device, i.e. a radiographic imaging device.
detecting a region (non-tissue regions, [0031]) of a second surgical tool which should be or may be present in the body of the patient (surgical instrument region, [0032]) from the radiographic image ([0022] & [0032]); and
in a case in which at least one of the region of the first surgical tool or the region of the second surgical tool is detected, displaying the radiographic image on a display (picture-in-picture interface, [0034]) such that the detected region of the surgical tool is highlighted ([0034]).
Regarding claim 12, Liu teaches a non-transitory computer-readable storage medium (memory 206, [0037]-[0039]) that stores a radiographic image processing program that causes a computer (processor 202, [0037]-[0039]) to perform:
detecting a region (non-tissue regions, [0031]) of a first surgical tool which should not be present in a body of a patient (surgical gauze region, [0032]) from a radiographic image of the patient ([0022] & [0032]);
Paragraph [0032] teaches identifying the non-tissue regions from the image; [0022] teaches that these images may be obtained from a CT scanning device, i.e. a radiographic imaging device.
detecting a region (non-tissue regions, [0031]) of a second surgical tool which should be or may be present in the body of the patient (surgical instrument region, [0032]) from the radiographic image ([0022] & [0032]); and
in a case in which at least one of the region of the first surgical tool or the region of the second surgical tool is detected, displaying the radiographic image on a display (picture-in-picture interface, [0034]) such that the detected region of the surgical tool is highlighted ([0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 8, above, in view of Gluncic (US 2016/0066877).
Regarding claim 4, Liu teaches the radiographic image processing apparatus according to claim 1.
However, Liu fails to disclose that, in a case in which the region of the first surgical tool and the region of the second surgical tool are not detected, the processor is configured to notify the fact.
Gluncic teaches that, in a case in which the region of the first surgical tool and the region of the second surgical tool are not detected, the processor is configured to notify the fact ([0101]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Liu such that, in a case in which the region of the first surgical tool and the region of the second surgical tool are not detected, the processor is configured to notify the fact, as taught by Gluncic.  Notifying the user that no retained objects are detected provides certainty regarding the success of the procedure.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 8, above, in view of Papp (US 4,935,019).
Regarding claim 9, Liu teaches the radiographic image processing apparatus according to claim 8.
However, Liu fails to disclose that at least a portion of the gauze includes a radiation absorbing thread.
Papp teaches that at least a portion of the gauze (woven surgical gauze, Column 4, Lines 54-55) includes a radiation absorbing thread (radiopaque plastisol material, Column 4, Lines 55-56) (Column 4, Lines 54-66).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the radiographic image processing apparatus taught by Liu such that at least a portion of the gauze includes a radiation absorbing thread, as taught by Papp.  The use of gauze with a radiopaque thread, as is known in the art, would increase its detectability in the radiographic image.  This, in turn, would increase the efficacy of detecting the gauze in the image.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 1, above, in view of Kargar (US 2011/0293163).
Regarding claim 10, Liu teaches the radiographic image processing apparatus according to claim 1.
However, Liu fails to disclose that the second surgical tool includes a stent.
Kargar teaches that the second surgical tool includes a stent ([0016]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the radiographic image processing apparatus taught by Liu such that the second surgical tool includes a stent, as taught by Kargar.  Because a stent is expected to be found in the body, identifying an object as a stent would eliminate any possible concern when identifying a foreign object in a patient’s body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793